Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-33 are currently pending for examination.   

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 33 recites, “wherein a portion of the new radio signal information is input to the one or more parallel processing units to be decoded by the parallel processing units; and a decoded portion of the of the new radio signal information is output by the parallel processing units”, in lines 1-4, and claim 1 recites “one or more circuits to encode and decode fifth generation (5G) new radio signal information on one or more parallel processing units”, in lines 2-3.  It is unclear whether/how a portion of the new radio signal information is input to the one or more parallel processing units to be decoded by the parallel processing units, since in claim 1, the one or more circuits  encode and decode fifth generation (5G) new radio signal information on one or more parallel processing units. The claim is indefinite.

For purpose of examination, the examiner interprets the limitation as best understood.


 Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 12, 15-18, 22-23, 25-26, 28 and 32-33  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fonseka (US 2016/0352419).

As per claim 1,  Fonseka disclose A processor (see Fig.19, a transmitter method, apparatus, and/or system 1900 involving a CICM signal mapping subsystem is shown coupled via a communications channel to a receiver method, apparatus or system involving a CICM signal demapping subsystem, see para. 0364, see also para. 0003-0004, 0027, 0045, chip subsystems for encoding and decoding of CTBC codes / a processor) comprising: 
one or more circuits to encode and decode fifth generation (5G) new radio signal information on one or more parallel processing units (see Fig. 11-15, Fig.19, para. 0365-0367, The CICM based transmitter involves a CTCB encoder 1905 that is coupled to a CICM signal mapper that includes a CICM interleaver 1910 that is in turn coupled to a Reverse Gray coded (RGC) constellation mapper 1915. The CTBC encoder block can be implemented using any of the valid CTBC encoder, and the CICM based receiver involves a RCG constellation demapper 1920 that is coupled to a CICM deinterleaver 1925 that is coupled to a CTBC decoder 1930. The RGC constellation demapper 1920 performs the inverse operation of the RGC constellation mapper 1905, and in practical embodiments is used to compute a set of bit metrics for later decoding in a SISO decoder, also  in the transmitter and/or the receiver 1900, rate matching and other forms of variable redundancy can be implemented using the (λ+1, λ) SPC encoder at the output of the accumulator inside the CTBC encoder/decoder blocks 1905, 1930, see also Title, para. 0045, parallel processing architectures that can be used to implement chips, systems of chips or chip subsystems for encoding and decoding of CTBC codes. These parallel architectures make use of the contention free deterministic constrained interleaver along with a parallel-access memory architecture as well as parallel processing units that perform SISO decoding in parallel, 0047, CICM is used herein to implement rate matching/puncturing/variable redundancy. Also, CICM is used to implement improved SM (spatial modulation) and MIMO (multiple input multiple output) systems such as multiple-antenna wireless systems for potential use in 5G, see also para. 0235, 0242-0243, 0256-0257, FIG. 12 show how a real time parallel CTBC SISO decoder is implemented as a high speed ASIC or full custom VLSI chip, depending on the speed requirements of the application).

As per claim 2, Fonseka disclose the processor of claim 1.

Fonseka further disclose wherein the one or more circuits are to encode and decode the 5G new radio signal information by performing one or more physical layer steps, where the one or more physical layer steps are partially performed by the one or more parallel processing units and partially performed by a central processing unit (see Fig.19, para. 0369-0372, the CICM interleaver 1910 and deinterleaver 1925 are designed to work in variable redundancy systems, there will be additional control logic associated with the blocks 1910 and 1925 to implement the variable redundancy protocol. Information at a control channel level {performed by a central processing unit}  or some other higher layer such as a radio link layer or a radio physical layer control entity or data stream will be coupled to a control element associated with each of the blocks 1910 and 1925, and these control elements can be considered to be a part of the blocks 1910 and 1925 in such embodiments involving rate matching or other forms of CTBC/CICM adaptive modulation and coding).

As per claim 3, Fonseka disclose the processor of claim 1.

Fonseka further disclose wherein encoding the 5G new radio signal information comprises launching one or more parallel processing unit kernels to perform one or more signal processing blocks (see para. 0008, “contention free”/“vectorizable” means that the permutation function has a particular property that aids in parallel processing implementations. Consider a case where there are N=8 parallel processors. Then, as long as N divides the frame size, K, the contention free interleaver places on a given row in memory all of the N elements to be processed by the N processors in a given clock cycle. The QPP only supports up to N=8 level vectorization, see also para. 0045, parallel processing for encoding and decoding of CTBC codes,  making use of the contention free deterministic constrained interleaver along with a parallel-access memory architecture as well as parallel processing units that perform SISO decoding in parallel, see also Fig.12-13, a parallel architecture suitable for real time VLSI implementation of a SISO decoder designed for decoding CTBC code, para. 0242-0247, the different 8-bit block codes are 100% parallelizable within each parallel subsequence, 0250-0251, M-level parallel gamma-branch metrics calculation engine 1215 is preferably embodied using M sets of parallel processing circuits tightly coupled and integrated with M different sub-memory modules that make up the memory blocks 1210/122).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 4-6, 13-14, 19-21, 24 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseka (US 2016/0352419), and further in view of Xiong et al. (US Pub. No.: 2019/0208507).

As per claim 4, Fonseka disclose the processor of claim 3.

Fonseka however does not explicitly disclose wherein the one or more signal processing blocks are physical uplink shared channel (PUSCH) signal processing blocks.  

Xiong however disclose wherein one or more signal processing blocks are physical uplink shared channel (PUSCH) signal processing blocks (see Fig.3, see para. 0059, 0065, 0101, 0121, an apparatus of user equipment (UE), the apparatus comprising: a memory; and processing circuitry in communication with the memory and configurable to : decode a 5th generation ( 5G) physical downlink control channel (xPDCCH) and associated 5G physical downlink shared channel (xPDSCH), and decode an xPDCCH received within the current FDD subframe, generate a 5G physical uplink shared channel (xPUSCH) within the current FDD subframe in response to the xPDCCH, see also para. 0039).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein one or more signal processing blocks are physical uplink shared channel (PUSCH) signal processing blocks, as taught by Xiong, in the system of Fonseka, so to enable 5G subframes with a flexible structure to be used or particular 5G subframe structures to be used to reduce latency for ultra-reliable or mission critical applications, see Xiong, paragraphs 3-4.

As per claim 5, Fonseka disclose the processor of claim 3.

Fonseka however does not explicitly disclose wherein the one or more signal processing blocks are physical downlink shared channel (PDSCH) signal processing blocks.  

Xiong however disclose wherein the one or more signal processing blocks are physical downlink shared channel (PDSCH) signal processing blocks (see para. 0059, 0065, 0101, 0121, execution by one or more processors of user equipment (UE), the one or more processors to configure the UE to at least one of: decode a 5th generation ( 5G) physical downlink control channel (xPDCCH) and associated 5G physical downlink shared channel (xPDSCH)).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more signal processing blocks are physical downlink shared channel (PDSCH) signal processing blocks, as taught by Xiong, in the system of Fonseka, so to enable 5G subframes with a flexible structure to be used or particular 5G subframe structures to be used to reduce latency for ultra-reliable or mission critical applications, see Xiong, paragraphs 3-4.

As per claim 6, Fonseka disclose the processor of claim 1.

Fonseka further disclose wherein the one or more parallel processing units send and receive the 5G new radio signal information (see Fig.12, Fig.13, para. 0267, as each new codeword metric arrives at the ALU 1310, the pattern generator 1315 sends a control signal that causes the ALU to compute a compare-and-select-max instruction, comparing the incoming codeword metric with the contents of the B-accumulator. After this has been performed eight times for all eight of the selected codeword metrics, the B-Accumulator will be left with the maximum of the codeword metrics that correspond to codewords that have a zero in their first bit position, see also para. 0243-0246, 0251, M-level parallel gamma-branch metrics calculation engine 1215 is preferably embodied using M sets of parallel processing circuits tightly coupled and integrated with M different sub-memory modules that make up the memory blocks 1210/1220. Methods of initializing the alpha beta and gamma values used in the various forms of the BCJR algorithm of each subsequence are well known to those of skill in the art. The receive metrics are used to initialize the gamma metrics and the alpha and beta metrics are thus initialized in a selected way as is known to those of skill in the art for parallel SISO decoding of Turbo codes).

Fonseka however does not explicitly disclose wherein the one or more parallel processing units send and receive the 5G new radio signal information “directly from one or more network interface controllers”.  

Xiong however disclose wherein the one or more parallel processing units send and receive the 5G new radio signal information “directly from one or more network interface controllers” (see Fig.8-10, see para. 0091-0093, the device 800 include application circuitry 802, baseband circuitry 804, Radio Frequency (RF) circuitry 806, front-end module (FEM) circuitry 808, a fifth generation (5G) baseband processor 804c, the components of the illustrated device 800 is included in a UE, see also para. 0107-0108, FEM circuitry 808 includes a receive signal path which includes circuitry configured to operate on RF signals received, amplify the received signals and provide the amplified versions of the received signals to the RF circuitry 806 for further processing. FEM circuitry 808 also include a transmit signal path which include circuitry configured to amplify signals for transmission provided by the RF circuitry 806 for transmission/ sending and receiving from network interface controllers).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more parallel processing units send and receive the 5G new radio signal information “directly from one or more network interface controllers”, as taught by Xiong, in the system of Fonseka, so to enable 5G subframes with a flexible structure to be used or particular 5G subframe structures to be used to reduce latency for ultra-reliable or mission critical applications, see Xiong, paragraphs 3-4.

As per claim 13, Fonseka disclose the system of claim 8.

Fonseka further disclose wherein the one or more stages of 5G signal processing are performed on one or more signals transmitted or received by one or more network interface (s) (see Fig. 19, The CICM based transmitter involves a CTCB encoder 1905 that is coupled to a CICM signal mapper that includes a CICM interleaver 1910 that is in turn coupled to a Reverse Gray coded (RGC) constellation mapper 1915/ received by one or more network interface (s)).

Fonseka however does not explicitly disclose wherein the one or more stages of 5G signal processing are performed on one or more signals transmitted or received by one or more “network interface controllers”.  

Xiong however disclose wherein the one or more stages of 5G signal processing are performed on one or more signals transmitted or received by one or more “network interface controllers”
 (see Fig.8-10, see para. 0091-0093, the device 800 include application circuitry 802, baseband circuitry 804, Radio Frequency (RF) circuitry 806, front-end module (FEM) circuitry 808, a fifth generation (5G) baseband processor 804c, the components of the illustrated device 800 is included in a UE, see also para. 0107-0108, FEM circuitry 808 includes a receive signal path which includes circuitry configured to operate on RF signals received, amplify the received signals and provide the amplified versions of the received signals to the RF circuitry 806 for further processing. FEM circuitry 808 also include a transmit signal path which include circuitry configured to amplify signals for transmission provided by the RF circuitry 806 for transmission/ sending and receiving from network interface controllers).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more stages of 5G signal processing are performed on one or more signals transmitted or received by one or more “network interface controllers”, as taught by Xiong, in the system of Fonseka, so to enable 5G subframes with a flexible structure to be used or particular 5G subframe structures to be used to reduce latency for ultra-reliable or mission critical applications, see Xiong, paragraphs 3-4.

As per claim 14, Fonseka disclose the system of claim 8.

Fonseka further disclose wherein the parallel processing units receive one or more signals for 5G signal processing (see Fig.12, para.0251, the receive metrics are used to initialize the gamma metrics and the alpha and beta metrics are thus initialized in a selected way as is known to those of skill in the art for parallel SISO decoding of Turbo codes. For example, see the Studer and Roth references to understand some techniques that would be known to one of ordinary skill in the art as to how to initialize the parallel trellis subsequences. Many algorithms can be used to perform the soft trellis decoding on the parallel subsequences to decode the IRCC using M-level parallelism and finer grain sub-parallelism).

Fonseka however does not explicitly disclose wherein the parallel processing units receive one or more signals for 5G signal processing “directly from one or more network interface controllers”.  

Xiong however disclose wherein the parallel processing units receive one or more signals for 5G signal processing “directly from one or more network interface controllers” (see Fig.8-10, see para. 0091-0093, the device 800 include application circuitry 802, baseband circuitry 804, Radio Frequency (RF) circuitry 806, front-end module (FEM) circuitry 808, a fifth generation (5G) baseband processor 804c, the components of the illustrated device 800 is included in a UE, see also para. 0107-0108, FEM circuitry 808 includes a receive signal path which includes circuitry configured to operate on RF signals received, amplify the received signals and provide the amplified versions of the received signals to the RF circuitry 806 for further processing. FEM circuitry 808 also include a transmit signal path which include circuitry configured to amplify signals for transmission provided by the RF circuitry 806 for transmission/ sending and receiving from network interface controllers).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more parallel processing units send and receive the 5G new radio signal information “directly from one or more network interface controllers”, as taught by Xiong, in the system of Fonseka, so to enable 5G subframes with a flexible structure to be used or particular 5G subframe structures to be used to reduce latency for ultra-reliable or mission critical applications, see Xiong, paragraphs 3-4.

As per claim 19, claim 19 is rejected the same way as claim 4.
As per claim 20, claim 20 is rejected the same way as claim 5.
As per claim 21, claim 21 is rejected the same way as claim 6.
As per claim 24, claim 24 is rejected the same way as claim 13.

As per claim 29, claim 29 is rejected the same way as claim 4. 
As per claim 30, claim 30 is rejected the same way as claim 5.
As per claim 31, claim 31 is rejected the same way as claim 6.

Claims 10-11, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseka (US 2016/0352419), and further in view of Strugar et al. (US Pub. No.: 2021/0012563).

As per claim 10, Fonseka disclose the system of claim 8.

Fonseka further disclose wherein the software instructions executed by the one or more parallel processing units are controlled by additional instructions being executed by a processing unit (see Fig.12, para. 0251-0252, M-level parallel gamma-branch metrics calculation engine 1215 is preferably embodied using M sets of parallel processing circuits tightly coupled and integrated with M different sub-memory modules that make up the memory blocks 1210/1220). 

Fonseka however does not explicitly disclose wherein the software instructions executed by the one or more parallel processing units are controlled by additional instructions being executed by “a central processing unit”.

Strugar however disclose wherein software instructions executed by one or more parallel processing units are controlled by additional instructions being executed by “a central processing unit” (see Fig.1, Fig.2, para. 0034, 0047-0050, The graphics SoC interface 232 provides an interface between the graphics processor core 219 and other processor cores within a system on a chip integrated circuit. The graphics microcontroller 233 is a programmable sub-processor that is configurable to manage various functions of the graphics processor core 219, including thread dispatch, scheduling, and pre-emption, and the graphics microcontroller 233 can perform graphics and/or compute workload scheduling on the various graphics parallel engines within execution unit (EU) arrays 222A-222F, 224A-224F within the sub-cores 221A-221F, with this scheduling model, host software executing on a CPU core / more parallel processing units are controlled by additional instructions being executed by “a central processing unit”, see also para. 0028-0029, 0034).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein software instructions executed by one or more parallel processing units are controlled by additional instructions being executed by “a central processing unit”, as taught by Strugar, in the system of Fonseka, so to enable one or more processors 102 each include one or more processor cores 107 to process instructions which, when executed, perform operations for system or user software, at least one of the one or more processor cores 107 is configured to process a specific instruction set 109, see Strugar, paragraphs 27-29.

As per claim 11, Fonseka disclose the system of claim 9.

Fonseka however does not explicitly disclose wherein the physical layer operations are performed by launching parallel processing unit functions from a CPU host.  

Strugar however disclose wherein a physical layer operations are performed by launching parallel processing unit functions from a CPU host (see Fig.1, Fig.2, para. 0047-0051, 0080, 0092, The GPGPU 270 can interconnect with host processors (e.g., one or more CPU(s) 246) and memory 271, 272 via one or more system and/or memory busses, the memory 271 is system memory that is shared with the one or more CPU(s) 246, and the graphics processor 320 connects to a host system via a host interface 328. The host interface 328 enables communication between the graphics processor 320, system memory, and/or other system components / operations are performed by launching parallel processing unit functions from a CPU host, see also para. 0028-0029, 0034).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a physical layer operations are performed by launching parallel processing unit functions from a CPU host, as taught by Strugar, in the system of  Fonseka, so to enable so to enable one or more processors 102 each include one or more processor cores 107 to process instructions which, when executed, perform operations for system or user software, at least one of the one or more processor cores 107 is configured to process a specific instruction set 109, see Strugar, paragraphs 27-29, see Strugar, paragraphs 27-29.

As per claim 27, claim 27 is rejected the same way as claim 10.

As per claim 33, Fonseka disclose the processor of claim 1.

Fonseka further disclose wherein a portion of the new radio signal information is input to the one or more parallel processing units to be decoded by the parallel processing units; and a decoded portion of the of the new radio signal information is output by the parallel processing units (see Fig.3, Fig.5, Fig.7, para. 0090-0091, 0097, a received control signal 710 is demodulated and de-interleaved by a demodulator and a de-interleaver 720. A rate matching applied at a gNB transmitter is restored by rate matcher 730, and resulting bits are decoded by decoder 740. After decoding, a CRC extractor 750 extracts CRC bits and provides DCI format information bits 760.).

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection – see IDS submitted 4/13/2021.
Claims 4-6, 13-14, 19-21, 24 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Pub. No.:2019/0036639), and further in view of Ibars Casars et al. (US Pub. No.: 2019/0208507).

As per claim 1,  Huang disclose A processor (see Fig.6, Nvidia Quadro P6000 GPU, see para. 0105-0108) comprising: one or more circuits to process (see para. 0048, for 5G NR, 29 MCSs are available (more precisely, 31 MCS are defined, with 2 of them being reserved, leaving 29 MCS available), each representing a combination of modulation and coding techniques. For a user allocated with multiple RBs, the BS must use the same MCS across all RBs allocated to this user. Here, one codeword is considered per user. The analysis can be extended to cases where a user has two codewords by configuring the same MCS for both codewords. This requirement also applies to in LTE. The motivation behind this is that using different MCSs on RBs cannot provide a significant performance gain, but would require additional signaling overhead) fifth generation (5G) new radio (see para. 0004, from application's perspective, 5G NR is expected to support applications with ultra-low latency (e.g., augmented/virtual reality, autonomous vehicles [10]), which call for sub-millisecond time resolution for scheduling) signal information on one or more parallel processing units (see para. 0105-0110, the total number of sub-problems that we can fit into an Nvidia Quadro P6000 GPU for parallel computation is K=30I. For example, for |B|=100 RBs and |U|=100 users, the GPU can solve K=300 sub-problems in parallel). 

Although Huang disclose a processor comprising: one or more circuits to one or more circuits to process generation (5G) new radio signal information in parallel;

Huang however does not explicitly disclose the processor comprising: one or more circuits to encode and decode fifth generation (5G) new radio signal information;

Ibara however disclose a processor (see Fig.1, at least one of de-rate-matching 102 and scrambling demodulation 104 are performed by at least one circuit, at least one system, at least one processor, at least one graphics processing unit, at least one parallel processor, see para. 0059-0060) comprising: one or more circuits to encode and decode fifth generation (5G) new radio signal information (see Fig.1, para. 0059-0060, FIG. 1 is a block diagram illustrating a fifth-generation (5G) new radio (NR) signal processing environment 100, including low density parity check (LDPC) decoding 140, and LDPC encoding 148, see also para. 0070, at least one parallel processor performs layer demapping and de-rate-matching 300 in parallel. In at least one embodiment, at least some aspects of layer demapping and de-rate-matching 300 are performed by software running on a graphics processing unit (GPU), para. 0074, at least one circuit of at least one processor, system, and/or other device described herein causes information received from a plurality of 5G NR antennas, such as antennas 208, to be decoded in parallel by a corresponding plurality of processor pipelines. In at least one embodiment, information received from plurality of 5G NR antennas has been processed by soft demapping, such as soft demapping 228, and decoding information includes at least one aspect of layer demapping and de-rate-matching 300, also para. 0095, Fig. 1-6, at least one of grouped computing resources 714 and node C.R. 716 are used to cause information received from a plurality of 5G new radio antennas to be decoded in parallel by a plurality of processor pipelines. In at least one embodiment, at least one of grouped computing resources 714 and node C.R. 716 are used to layer demap, descramble, and de-rate-match 5G NR PUSCH data that has been soft demapped in preparation for LDPC decoding, where at least one thread block is used to perform operations on code block data elements (e.g., LLRs) in parallel, see also Fig.8 para. 0151, one or more of SoC(s) 804 may further include a broad range of peripheral interfaces to enable communication with peripherals, audio encoders/decoders (“codecs”)).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the processor comprising: one or more circuits to encode and decode fifth generation (5G) new radio signal information, as taught by Ibars, in the system of Huang, so to enhance processing wireless communications signals and data for decoding to reduce computing resources and time, see Ibars, paragraphs 1-2.

As per claim 2,  the combination of Huang and Ibars disclose the processor of claim 1.

Huang further disclose wherein the one or more circuits are to encode and decode the 5G new radio signal information by performing one or more physical layer steps, where the one or more physical layer steps are partially performed by the one or more parallel processing units and partially performed by a central processing unit (see Fig.6, 0009, 0046, para. 0105-0108, to find an optimal (or near-optimal) solution on a GPU, we need to spend time for three tasks: (i) transfer the input data from Host (CPU) memory to GPU's global memory; (ii) generate and solve K=30I sub-problems with 30 thread blocks (one thread block per SM); and (iii) transfer the final solution back to the Host (CPU) memory). 

As per claim 3,  the combination of Huang and Ibars disclose the processor of claim 1.

Huang further disclose wherein encoding the 5G new radio signal information comprises launching one or more parallel processing unit kernels to perform one or more signal processing blocks (see Fig.6, 0009, 0046, para. 0105-0108, to find an optimal (or near-optimal) solution on a GPU, for three tasks: (i) transfer the input data from Host (CPU) memory to GPU's global memory; (ii) generate and solve K=30I sub-problems with 30 thread blocks (one thread block per SM); and (iii) transfer the final solution back to the Host (CPU) memory).  

As per claim 6, the combination of Huang and Ibars disclose the processor of claim 1.

Huang further disclose wherein the one or more parallel processing units send and receive the 5G new radio signal information directly from one or more network interface controllers (see Fig.6, 0009, 0046, para. 0105-0108, to find an optimal (or near-optimal) solution on a GPU, we need to spend time for three tasks: (i) transfer the input data from Host (CPU) memory to GPU's global memory; (ii) generate and solve K=30I sub-problems with 30 thread blocks (one thread block per SM); and (iii) transfer the final solution back to the Host (CPU) memory). 

As per claim 7,  the combination of Huang and Ibars disclose the processor of claim 1.

Huang further disclose wherein the one or more parallel processing units are graphics processing units (see Fig.6, 0009, 0046, para. 0105-0108, to find an optimal (or near-optimal) solution on a GPU, transfer the input data from Host (CPU) memory to GPU's global memory and generate and solve K=30I sub-problems with 30 thread blocks (one thread block per SM)). 

As per claim 8, claim 8 is rejected the same way as claim 1.

As per claim 9, the combination of Huang and Ibars disclose the system of claim 8.

Huang further disclose wherein the one or more stages of 5G signal processing comprise performing physical layer operations using software instructions executed partially by the one or more parallel processing units (see Fig.6, 0009, 0046, para. 0105-0108, on a GPU, three tasks: (i) transfer the input data from Host (CPU) memory to GPU's global memory; (ii) generate and solve K=30I sub-problems with 30 thread blocks (one thread block per SM); and (iii) transfer the final solution back to the Host (CPU) memory / the one or more parallel processing units). 

As per claim 10, the combination of Huang and Ibars further disclose the system of claim 9.

Huang further disclose wherein the software instructions executed by the one or more parallel processing units are controlled by additional instructions being executed by a central processing unit (see Fig.6, 0009, 0046, para. 0105-0108, on a GPU, three tasks: (i) transfer the input data from Host (CPU) memory to GPU's global memory; (ii) generate and solve K=30I sub-problems with 30 thread blocks (one thread block per SM); and (iii) transfer the final solution back to the Host (CPU) memory / the one or more parallel processing units). 

As per claim 11, the combination of Huang and Ibars further disclose the system of claim 9.

Huang further disclose wherein the physical layer operations are performed by launching parallel processing unit functions from a CPU host (see Fig.6, 0009, 0046, para. 0105-0108, on a GPU, three tasks: (i) transfer the input data from Host (CPU) memory to GPU's global memory; (ii) generate and solve K=30I sub-problems with 30 thread blocks (one thread block per SM); and (iii) transfer the final solution back to the Host (CPU) memory / the one or more parallel processing units). 

As per claim 12, the combination of Huang and Ibars further disclose the system of claim 8.

Huang further disclose the one or more stages of the 5G signal processing are of a 5G physical layer and performed in response to an application programming call from a different layer than the physical layer (see Fig.6, 0009, 0046, para. 0105-0108, to find an optimal (or near-optimal) solution on a GPU, three tasks: (i) transfer the input data from Host (CPU) memory to GPU's global memory; (ii) generate and solve K=30I sub-problems with 30 thread blocks (one thread block per SM); and (iii) transfer the final solution back to the Host (CPU) memory / a different layer than the physical layer). 

As per claim 13,  the combination of Huang and Ibars disclose system of claim 8.

Huang further disclose wherein the one or more stages of 5G signal processing are performed on one or  more signals transmitted or received by one or more network interface controllers (see Fig.6, 0009, 0046, para. 0105-0108, to find an optimal (or near-optimal) solution on a GPU, three tasks: (i) transfer the input data from Host (CPU) memory to GPU's global memory; (ii) generate and solve K=30I sub-problems with 30 thread blocks (one thread block per SM); and (iii) transfer the final solution back to the Host (CPU) memory). 

As per claim 14,  the combination of Huang and Ibars disclose system of claim 8.

Huang further disclose wherein the parallel processing units receive one or more signals for 5G signal processing directly from one or more network interface controllers (see Fig.6, 0009, 0046, para. 0105-0108, to find an optimal (or near-optimal) solution on a GPU, three tasks: (i) transfer the input data from Host (CPU) memory to GPU's global memory; (ii) generate and solve K=30I sub-problems with 30 thread blocks (one thread block per SM); and (iii) transfer the final solution back to the Host (CPU) memory). 

As per claim 15,  the combination of Huang and Ibars disclose system of claim 8.

Huang further disclose wherein the one or more parallel processing units are graphics processing units (see Fig.6, 0009, 0046, para. 0105-0108, to find an optimal (or near-optimal) solution on a GPU, three tasks: (i) transfer the input data from Host (CPU) memory to GPU's global memory; (ii) generate and solve K=30I sub-problems with 30 thread blocks (one thread block per SM); and (iii) transfer the final solution back to the Host (CPU) memory). 

As per claim 16, claim 16 is rejected the same way as claim 1.
As per claim 17, claim 17 is rejected the same way as claim 2.
As per claim 18, claim 18 is rejected the same way as claim 3.

Claims 4-5, 19-20,  22-23 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Pub. No.:2019/0036639), in view of Ibars Casars et al. (US Pub. No.: 2019/0208507), and further in view of Chatterjee (US Pub. No.:2019/0342944).

As per claim 4,  the combination of Huang and Ibars disclose the processor of claim 3.

Huang however does not explicitly disclose wherein the one or more signal processing blocks are physical uplink shared channel (PUSCH) signal processing blocks. 

Chatterjee however disclose wherein one or more signal processing blocks are physical uplink shared channel (PUSCH) signal processing blocks (see para. 0020, in 5G NR data is transmitted from the UE to the base station via a physical uplink shared channel (PUSCH) , see also Fig.11-12, para. 0108, 0137, 0174-0175, some or all of the functionality of baseband processing circuitry 804A-D is included in modules stored in the memory 804G and executed via a Central Processing Unit (CPU) 804E. The radio control functions is include, but are not limited to, signal modulation/demodulation, encoding/decoding, and the processors 1210 (a graphics processing unit ( GPU)).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein one or more signal processing blocks are physical uplink shared channel (PUSCH) signal processing blocks, as taught by Chatterjee, in the system of Huang and Ibars, so to improve system level spectrum efficiency for 5G systems, by enabling mechanisms on dynamic activation and deactivation of reserved physical resources, see Chatterjee, paragraphs 20-24.

As per claim 5,  the combination of Huang and Ibars disclose the processor of claim 1.

The combination of Huang and Ibars however does not explicitly disclose wherein the one or more signal processing blocks are physical downlink shared channel (PDSCH) signal processing blocks. 

Chatterjee however disclose wherein one or more signal processing blocks are physical downlink shared channel (PDSCH) signal processing blocks (see para. 0020, in 5G NR, data is be transmitted from the base station to the UE via a physical downlink shared channel (PDSCH), see also  Fig.11-12, para. 0108, 0137, 0175, some or all of the functionality of baseband processing circuitry 804A-D is included in modules stored in the memory 804G and executed via a Central Processing Unit (CPU) 804E. The radio control functions is include, but are not limited to, signal modulation/demodulation, encoding/decoding, and the processors 1210 (a graphics processing unit (GPU)). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein one or more signal processing blocks are physical downlink shared channel (PDSCH) signal processing blocks, as taught by Chatterjee, in the system of Huang and Ibars, so to improve system level spectrum efficiency for 5G systems, by enabling mechanisms on dynamic activation and deactivation of reserved physical resources, see Chatterjee, paragraphs 20-24.

As per claim 19, claim 19 is rejected the same way as claim 4.
As per claim 20, claim 20 is rejected the same way as claim 5.

As per claim 29, claim 29 is rejected the same way as claim 4.
As per claim 30, claim 30 is rejected the same way as claim 5.

As per claim 22,  Huang and Ibars disclose the machine-readable medium of claim 16.

The combination of Huang and Ibars however does not explicitly disclose wherein encoding the 5G new radio signal information is performed by launching at least one of: a physical uplink shared channel (PUSCH) beamforming kernel, a PUSCH front-end kernel, a PUSCH de-rate-matching kernel, a PUSCH low density parity check (LDPC) kernel, or a cyclic redundancy check (CRC) kernel. 

Chatterjee however disclose wherein encoding the 5G new radio signal information is performed by launching at least one of: a physical uplink shared channel (PUSCH) beamforming kernel, a PUSCH front-end kernel, a PUSCH de-rate-matching kernel, a PUSCH low density parity check (LDPC) kernel, or a cyclic redundancy check (CRC) kernel (see para. 0137, in embodiments, encoding/decoding circuitry of the baseband circuitry 804 may include convolution, tail-biting convolution, turbo, Viterbi, or Low-Density Parity Check ( LDPC) encoder/decoder functionality). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein encoding the 5G new radio signal information is performed by launching at least one of: a physical uplink shared channel (PUSCH) beamforming kernel, a PUSCH front-end kernel, a PUSCH de-rate-matching kernel, a PUSCH low density parity check (LDPC) kernel, or a cyclic redundancy check (CRC) kernel, as taught by Chatterjee, in the system of Huang and Ibars, so to improve system level spectrum efficiency for 5G systems, by enabling mechanisms on dynamic activation and deactivation of reserved physical resources, see Chatterjee, paragraphs 20-24.

As per claim 23,  the combination of Huang and Ibars disclose the machine-readable medium of claim 16.
Huwang however does not explicitly disclose wherein decoding the 5G new radio signal information is performed by launching at least one of: a physical downlink shared channel (PDSCH) beamforming kernel, a PDSCH rate matching kernel, a PDSCH low density parity check (LDPC) kernel, or a cyclic redundancy check (CRC) kernel.

Chatterjee however does not explicitly disclose wherein decoding the 5G new radio signal information is performed by launching at least one of: a physical downlink shared channel (PDSCH) beamforming kernel, a PDSCH rate matching kernel, a PDSCH low density parity check (LDPC) kernel, or a cyclic redundancy check (CRC) kernel (see para. 0137, in embodiments, encoding/decoding circuitry of the baseband circuitry 804 may include convolution, tail-biting convolution, turbo, Viterbi, or Low-Density Parity Check ( LDPC) encoder/decoder functionality). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein decoding the 5G new radio signal information is performed by launching at least one of: a physical downlink shared channel (PDSCH) beamforming kernel, a PDSCH rate matching kernel, a PDSCH low density parity check (LDPC) kernel, or a cyclic redundancy check (CRC) kernel, as taught by Chatterjee, in the system of Huang and Ibars, so to improve system level spectrum efficiency for 5G systems, by enabling mechanisms on dynamic activation and deactivation of reserved physical resources, see Chatterjee, paragraphs 20-24.

As per claim 25, claim 25 is rejected the same way as claim 1.
As per claim 26, claim 26 is rejected the same way as claim 2.

As per claim 32, claim 32 is rejected the same way as claim 7.

As per claim 27,  the combination of Huang and Ibars disclose the method of claim 26.

Huang further disclose wherein the software functions executed by the one or more parallel processing units are controlled by a central processing unit (see Fig.6, 0009, 0046, para. 0105-0108, t transfer the input data from Host (CPU) memory to GPU's global memory).  

As per claim 28,  the combination of Huang and Ibars disclose the method of claim 26.

Huang further disclose wherein the software functions implement one or more signal processing operation of the physical layer (see Fig.6, 0009, 0046, para. 0105-0108,  three tasks: (i) transfer the input data from Host (CPU) memory to GPU's global memory; (ii) generate and solve K=30I sub-problems with 30 thread blocks (one thread block per SM); and (iii) transfer the final solution back to the Host (CPU) memory / one or more signal processing operation of the physical layer). 

As per claim 31,  the combination of Huang and Ibars disclose the method of claim 25.

Huang further disclose wherein the one or more parallel processing units receive one or more signals for 5G signal processing directly from one or more network interface controllers (see Fig.6, 0009, 0046, para. 0105-0108, to find an optimal solution on a GPU, for three tasks: (i) transfer the input data from Host (CPU) memory to GPU's global memory; (ii) generate and solve K=30I sub-problems with 30 thread blocks (one thread block per SM); and (iii) transfer the final solution back to the Host (CPU) memory). 

As per claim 32,  the combination of Huang and Ibars disclose the method of claim 25.

Huang further disclose wherein the one or more parallel processing units are graphics processing units (see Fig.6, 0009, 0046, para. 0105-0108, to find an optimal (or near-optimal) solution on a GPU, transfer the input data from Host (CPU) memory to GPU's global memory and generate and solve K=30I sub-problems with 30 thread blocks (one thread block per SM)). 

As per claim 33,  the combination of Huang and Ibars disclose the method of claim 25.

Huang further disclose wherein a portion of the new radio signal information is input to the one or more parallel processing units to be decoded by the parallel processing units; and a decoded portion of the of the new radio signal information is output by the parallel processing units (see Fig.6, para. 0008, 0108, 0112-0117, using GPU-based decoders for LDPC codes and the implementation of a fully parallelized LTE Turbo decoder on GPU / decoded portion of the of the new radio signal information is output by the parallel processing units, see step 5, After Steps 1 to 4 are completed by the 30 thread blocks (SMs), we have 30 solutions (and their objective values) stored in the global memory, each corresponding to the best solution from its respective thread block. Then we create a new thread block (with 15 threads) to find the "ultimate" best from these 30 "intermediate" best solutions. Again, this step can be done through parallel reduction).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hao (WO 2021/027042) describing simultaneous processing by the UE of the codebook combination in 5G (abstract).
Lam (US 2020/0252080) - Parallel LDPC decoders provided in accordance with concepts of the present invention provide an efficient and flexible design for parallel processing, (title & para. 9).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469